 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   LISA JANICE YARNELL,                                  )   Case No.: 1:18-cv-1483 - JLT
                                                           )
12                    Plaintiff,                           )   ORDER TO DEFENDANT TO SHOW CAUSE
                                                           )   WHY SANCTIONS SHOULD NOT BE IMPOSED
13           v.                                            )   FOR FAILURE TO COMPLY WITH THE
                                                           )   COURT’S ORDER
14   ANDREW M. SAUL1,                                      )
     Acting Commissioner of Social Security,               )
15                                                         )
                      Defendant.                           )
16                                                         )
17           Lisa Yarnell seeks judicial review of a decision to denying her application for Social Security
18   benefits. (Doc. 1) On October 26, 2018, the Court issued its Scheduling Order, setting forth the
19   applicable deadlines. (Doc. 3-1)
20           Plaintiff filed her opening brief in this action on July 22, 2019. (Doc. 14) Pursuant to the terms
21   of the Scheduling Order, within thirty days of the date of service of the opening brief, the
22   Commissioner was to file his brief in response. (Doc. 3-1 at 2) However, the Commissioner failed to
23   file a responsive brief, and did not request an extension of time to comply with the Court’s order.
24           The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
25   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
26   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
27
28           1
             This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).

                                                               1
 1   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions.
 2   Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may
 3   impose sanctions, including terminating sanctions, for a party’s failure to obey a court order or failure
 4   to comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
 5   (imposing sanctions terminating for failure to comply with an order); Malone v. U.S. Postal Service,
 6   833 F.2d 128, 130 (9th Cir. 1987) (imposing terminating sanctions for failure to comply with a court
 7   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (sanctions for failure to prosecute
 8   and to comply with local rules).
 9           Accordingly, the Commissioner is ORDERED to show cause within fourteen days of the date
10   of service of this Order why the sanctions should not be imposed for failure to follow the Court’s order
11   or to file a response to Plaintiff’s opening brief.
12
13   IT IS SO ORDERED.
14
         Dated:     August 22, 2019                            /s/ Jennifer L. Thurston
15                                                         UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
